FILED
                              NOT FOR PUBLICATION                           OCT 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JESUS DULTRA DY,                                  No. 15-70956

               Petitioner,                        Agency No. A088-658-154

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Jesus Dultra Dy, a native and citizen of the Philippines, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order denying his request for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance and review de novo questions of law. Ahmed v. Holder,

569 F.3d 1009, 1012 (9th Cir. 2009). We deny the petition for review.

      The agency did not abuse its discretion in denying Dy’s request for a further

continuance for failure to demonstrate good cause, where his first visa petition had

been denied and he did not show a likelihood of success on his second visa

petition. See 8 C.F.R. § 1003.29; Ahmed, 569 F.3d at 1012 (outlining factors for

the reviewing court to consider when reviewing the agency’s denial of a

continuance); Malilia v. Holder, 632 F.3d 598, 606 (9th Cir. 2011) (listing factors

the agency should consider in determining whether to continue proceedings for

adjudication of a pending visa petition).

      Dy’s contention that the agency did not apply the correct standard or

consider the relevant factors in denying the continuance is not supported by the

record. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009)

(concluding that the agency applies the correct legal standard where it expressly

cites and applies relevant case law in rendering its decision); Malilia, 632 F.3d at

606 (applying factors set forth in Matter of Hashmi, 24 I&N Dec. 785 (BIA 2009)).

      PETITION FOR REVIEW DENIED.




                                            2                                   15-70956